Citation Nr: 1730876	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-35 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for kidney stones with hypertension and stage 2 chronic kidney disease and an electrolyte disorder; prostate cancer; chronic sinusitis with neoplastic mass; degenerative disc disease; gastroesophageal reflux disorder (GERD); hiatal hernia; costochondritis; and, diabetes, secondary to VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to June 1978.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA RO in Chicago, Illinois.

In September 2015, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

In November 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The matter of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for kidney stones with hypertension and stage 2 chronic kidney disease and an electrolyte disorder; chronic sinusitis with neoplastic mass; GERD and hiatal hernia; and, degenerative disc disease, secondary to VA medical treatment, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Additional disability, including prostate cancer, is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination and was not the result of an event not reasonably foreseeable.

2.  Additional disability, including costochondritis, is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.

3.  The Veteran has not been shown to have diabetes mellitus at any time during the claims period.


CONCLUSIONS OF LAW

1.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability characterized as prostate cancer, claimed to be the result of treatment at a VA medical facility have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2016).

2.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability characterized as costochondritis, claimed to be the result of treatment at a VA medical facility, have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361.

3.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability characterized as diabetes, claimed to be the result of treatment at a VA medical facility, have not been met.  38 U.S.C.A. §§ 1151; 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated March 2007 and April 2010, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) cert. denied (U.S. Oct. 3, 2016).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

A VA medical opinion was obtained in December 2007 and the examination report is of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (Veteran's Court or Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that additional pertinent disability was related to careless or negligent VA medical treatment would be helpful in establishing the claim.  As a result of testimony offered during the hearing, the Board determined that additional VA examination was warranted that led to the November 2015 remand.

The Board's November 2015 remand was undertaken in order to afford the Veteran a VA examination and obtain a clarifying medical opinion, in pertinent part, regarding his claim for benefits pursuant to 38 U.S.C.A. § 1151 for prostate cancer, costochondritis, and diabetes.  There has been substantial compliance with this remand, as a VA medical opinion was obtained in September 2016, and he underwent VA examination in March 2017, with the examiner providing an additional opinion.

The Board notes that, in April 2017 the Veteran argued that a non-VA physician should review his case in order to obtain a fair opinion (4/24/17 VBMS Correspondence).  He implicitly appears to question the adequacy of his recent VA examination.

In questioning the adequacy of the March 2017 VA examination, the appellant appears to be raising a general challenge to the professional competence of the VA examiner who conducted the examination.  In this regard, the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  Absent evidence or argument that called into question a VA examiner's professional competence, it is not error for the Board to presume that a VA examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563 (2007). 

Absent some specific challenge to the expertise of a VA expert, there is no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.  Indeed, where the Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency.  Rizzo v. Shinseki, 580 F.3d at 1288.  Neither the appellant nor his representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the March 2017 VA examination.  VA is explicitly and implicitly authorized to use its own employees as experts.  Bastien v. Shinseki, 599 F.3d at 1301; 38 U.S.C.A. §§ 5103A (d), 7109(a) (West 2014); 38 C.F.R. § 20.901 (2016). 

An appellant challenging the expertise of a VA clinician must set forth the specific reasons that the expert is not qualified to give an opinion.  Bastien v. Shinseki, 599 F.3d at 1301.  That has not happened in this case.  Neither the appellant or his representative have identified or submitted any evidence or argument that the VA examiner who conducted the March 2017 VA examination was not competent or lacked the professional medical training necessary to conduct a thorough examination and report accurately the results of that examination.  Therefore, the argument presented is not persuasive.  Nor is there any requirement that VA establish the competence of any VA examiner prior to relying on the VA examination reports currently of record in adjudicating the Veteran's currently appealed claim.

The March 2017 VA medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The March 2017 opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.

The Board further finds that a remand to obtain another VA examination would serve no purpose but to delay further the adjudication of the appellant's claim with no benefit flowing to him.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claim.

For the reasons expressed above, the Board finds the duties to notify and assist have been met.







II. Facts and Analysis

Contentions

The Veteran contends that he has prostate cancer, costochondritis, and diabetes, as a result of inappropriate VA treatment.  He asserts that, within a few years of being discharged from active service, he began having "very serious medical problems" (9/3/15 VBMS Hearing Testimony, page 2; 3/28/07 VBMS Correspondence; 10/24/07 VBMS Correspondence; 8/23/10 VBMS Correspondence).  The Veteran sought VA medical treatment and stated that his concerns were often dismissed, and doctors seldom ordered testing that would have diagnosed his disabilities.  He maintains that, as a consequence, his disabilities worsened until he sought treatment from private physicians who properly diagnosed and treated his disabilities.

Legal Criteria

A veteran may be awarded compensation for additional disability, not the result of willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701 (3)(A) (West 2014), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (c), (d)(1), (d)(2). 

To determine whether a veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361 (b).  VA considers each involved body part or system separately.  Id.  

Section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151 (a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (B).

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119 (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination, will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361 (c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2).

With respect to the merits of the Veteran's claim under 38 U.S.C.A. § 1151, the law, as noted above, provides that compensation may be awarded in the same manner as if the additional disability or death were service connected.  The Court has consistently held that "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The requisite link between a current disability and injury or disease incurred as a result of VA treatment may be established, in the absence of medical evidence that does so, by evidence that symptomatology attributable to an injury or disease which was "noted" during VA treatment has continued from then to the present.  See e.g., Jones v. West, 12 Vet. App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303 (b) (2016). 

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  Moreover, and also consistent with the service connection analogy, since a section 1151 claim is a claim for disability compensation, a veteran who has made a showing of some type of injury due to VA medical care "must still submit sufficient evidence of a causal nexus between that . . . event and his or her current disability . . . to be ultimately successful on the merits of the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007). 

The Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing a rib pain, and undergoing a radical prostatectomy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.  In other words, while the Board does not dispute the sincerity of the Veteran's account of his medical problems, it must be mindful that only medical professionals may make valid medical assessments of Veteran's condition, his current disabilities, and the etiology thereof.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Analysis

Prostate Cancer

The claims file contains VA medical records dating from March 1983 from the Marion, Illinois, VA medical center (VAMC), that discuss the Veteran's medical treatment (6/22/07 VBMS Medical Treatment Record Government Facility (4th set), page 50).  

A November 22, 1994 record indicates that the Veteran was referred to urology with complaints of left flank pain radiating to his left upper quadrant and left middle quadrant with no urinary complaints, and a history of an old renal contusion (6/22/07 VBMS Medical Treatment Record Government Facility (4th set), page 15).  The clinical impression included left pyelonephritis and need to rule out renal disability, for which a kidney ultrasound biopsy was recommended.  X-rays of his chest and abdomen taken that day revealed a normal chest unchanged, and a healing fracture of the left 11th rib, thought "very likely accounting for the provided clinical history of left upper quadrant pain" (10/24/07 VBMS Medical Treatment Record Government Facility, pps. 13, 15).  

When seen in the VA outpatient clinic on October 30, 2003, the Veteran was advised to follow up in six months, but did not return until September 24, 2004, nearly one year later (6/22/07 VBMS Medical Treatment Record Government Facility (2nd set), pages 47, 33-34).  During the September 24, 2004 clinic visit, the Veteran complained of pain on his left side and was noted to have a history of fractured ribs.  He denied breathing and bowel problems or any new injuries, and the record does not reflect that he reported abdominal or genitourinary complaints.  X-rays of his left ribs were normal (6/22/07 VBMS Medical Treatment Record Government Facility (4th set), page 100).  

Private medical records show that the Veteran underwent an abdominal computer tomography (CT) scan for complaints of hematuria and low back pain on October 28, 2004 (6/22/07 VBMS Medical Treatment Record Government Facility (1st set), page 6).  

On December 20, 2004, the Veteran saw a private physician for complaints of pain on the left side of his back radiating to his lower abdominal quadrant for a "few months" and nocturia twice a night (6/22/07 VBMS Medical Treatment Record Government Facility (1st set), pages 4, 9).  A past history of kidney laceration secondary to a motor vehicle accident was noted.  A cystoscopy and rectal examination were performed, and a prostate examination was thought to be irregular for which a biopsy was performed and revealed adenocarcinoma.  Id. at 18; see also 6/27/07 VBMS Medical Treatment Record Non Government Facility, pages 37, 39.  A radical prostatectomy was performed in January 2005 when the Veteran was 44 years old, that may be considered additional disability (6/27/07 VBMS Medical Treatment Record Non Government Facility, page 31).  

A March 22, 2005 VA outpatient record notes the Veteran's history of having abdominal pain for which he saw a private physician (6/22/07 VBMS Medical Treatment Record Government Facility (2nd set), page 24).  A computer axial tomography (CAT) scan of his abdomen was performed and an enlarged prostate was seen by the urologist.  A biopsy showed prostate cancer for which the Veteran had a prostatectomy

The Veteran asserts that he suffered prostate cancer that necessitated surgery as a result of treatment administered by VA.  The question on appeal, therefore, is whether the medical care provided during VA treatment prior to December 2004 caused some additional disability due to VA fault or an event not reasonably foreseeable. 

Upon review of the medical evidence of record, it is the Board's conclusion that the Veteran has not presented competent medical evidence to support his claim for benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, that prostate cancer resulted from treatment at a VA medical facility.  Certainly, it must be acknowledged that the Veteran underwent a prostatectomy following his private medical diagnosis of prostate cancer after VAMC treatment in September 2004.  Nevertheless, the fact that one event followed another does not mean that the first caused the second.  More important, however, in order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question due to carelessness, negligence, lack of proper skill, error in judgment or an unforeseen event.  This, at bottom, is a medical determination, and the competent medical evidence of record fails to show any causal relationship between current prostate cancer problems and the treatment in question. 

Significantly, the VA clinician who reviewed the Veteran's medical records and examined him in March 2017 concluded that the Veteran's prostate cancer was not related to VA medical treatment, or lack thereof.

The opinion provided by the VA examiner in March 2017 was based upon full review of the Veteran's medical history and findings and a clinical examination. Based upon a review of the aforementioned information, the VA examiner noted that the Veteran was 44 years old when diagnosed with prostate cancer and had a family history of his father having leukemia.  The examiner found that there was "[n]o medical evidence indicating" that the Veteran was "high risk" and that early screening was "not clinically indicated."  The examiner opined that the Veteran's prostate cancer was less likely as not the result of VA medical treatment and less likely as not due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA providers or was due to an event not reasonably foreseeable.  This opinion is entirely consistent with that of the September 2016 VA examiner who observed that, according to the American Cancer Society recommendations, prostate cancer screening should begin at age 50 for men who are at average risk, and at age 45 for men at high risk (9/20/16 VBMS C&P Exam, page 3).  The examiner stated that medical records showed that the Veteran was 44 years old when diagnosed with prostate cancer.

Moreover, the private treatment records show that the Veteran reported low back pain and hematuria in October 2004, but did not offer such complaints during his September 24, 2004 VAMC visit.  In fact, when seen in December 2004, the Veteran complained of left quadrant pain for "a few months," which would certainly suggest it may have developed after his last VA medical treatment.  

The Veteran's primary argument is apparently based upon his allegation that VA did not treat him in accordance with the prevailing standard of care, and therefore was at fault/negligent in the medical treatment of the prostate dysfunction, that ultimately resulted in a prostate cancer disorder.  In effect, the question is whether the VA medical treatment prior to December 2004 was the appropriate standard of care. 

Regarding causation, the Board recognizes the Veteran's belief that treatment provided by VA prior to December 2004 resulted in his current prostate cancer disorder.  While he is certainly capable of providing evidence of symptomatology, a layperson is generally not capable of opining on matters requiring medical knowledge, such as the diagnosis of the disability produced by the symptoms or the underlying cause of the symptoms.  See, e.g., Washington v. Nicholson; Jandreau, supra. 

In the March 2017 VA opinion, the VA clinician reviewed all of the Veteran's medical records and performed a clinical examination, and opined that it was unlikely that the Veteran's prostate cancer was a result of negligent or careless VA medical treatment.  

Where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, in fact, adopt the 2017 VA examiner's opinion on which it bases its determination that benefits pursuant to 38 U.S.C.A. § 1151 for prostate cancer are not warranted. 

As discussed above, the Veteran maintains that his current prostate cancer problem was caused by VA treatment.  The Board recognizes his sincere belief that his current prostate cancer problem is related in some way to his experience during treatment at the VAMC.  Nevertheless, in this case, the Veteran has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between his current prostate cancer problem and his diagnosis of prostate cancer in December 2004 and radical prostatectomy in January 2005.  See Washington v. Nicholson; Jandreau, supra. 

In summary, compensation is not warranted for prostate cancer claimed by the Veteran as due to VA medical treatment, because the weight of the probative medical and lay evidence preponderates against a grant of these benefits under 38 U.S.C.A. § 1151.  In reaching this conclusion, the Board has considered the applicability of its longstanding reasonable-doubt/benefit-of-the-doubt doctrine.  However, the competent medical evidence of record does not place the Veteran's claim in relative equipoise.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Costochondritis

X-rays of the Veteran's chest and left ribs taken on October 25, 1994, after he complained of pain in his left upper quadrant and left lower ribs, showed a normal chest and left ribs (10/24/07 VBMS Medical Treatment Record Government Facility, page 14).  X-rays taken on November 22, 1994 revealed a normal chest unchanged, and healing fracture of the left 11th rib, "very likely accounting for the provided clinical history of left upper quadrant pain."  Id. at 13, 15. 

The September 24, 2004 VA medical record reflects that the Veteran reported left sided pain and a history of fractured ribs in the area five years earlier (6/22/07 VBMS Medical Treatment Record Government Facility (2nd set), pages 33-34)  X-rays of his left ribs were normal (6/22/07 VBMS Medical Treatment Record Government Facility (4th set), page 100).  Diagnoses included left costochondritis, status post old rib fracture for which he was advised to treat it with Tylenol.  

Chest wall pain was noted in a February 2006 private medical record when the Veteran was treated for sinusitis (8/6/07 VBMS Medical Treatment Record Non Government Facility, page 4).

The Veteran asserts that he suffered costochondritis as a result of treatment administered by VA.  The question on appeal, therefore, is whether the medical care provided by VA caused some additional disability due to VA fault or an event not reasonably foreseeable. 

Upon review of the medical evidence of record, it is the Board's conclusion that the Veteran has not presented competent medical evidence to support his claim for benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, that a costochondritis resulted from treatment at a VA medical facility.  Certainly, it must be acknowledged that the Veteran reportedly experienced a fractured left rib in approximately 1994, and was subsequently noted to have costochondritis in 2004.  In order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question due to carelessness, negligence, lack of proper skill, error in judgment or an unforeseen event.  This, at bottom, is a medical determination, and the competent medical evidence of record fails to show any causal relationship between current costochondritis problems and the treatment in question. 

Significantly, the VA clinician who reviewed the Veteran's medical records and examined him in March 2017 concluded that the Veteran's costochondritis was not related to VA medical treatment, or lack thereof.

The opinion provided by the VA examiner in March 2017 was based upon full review of the Veteran's medical history and findings and a clinical examination. Based upon a review of the aforementioned information, the examiner explained that costochondritis was an inflammation of the cartilage that connected a rib to the breastbone (sternum).  She stated that pain caused by costochondritis might mimic a heart attack or other heart conditions.  Costochondritis was sometimes known as chest wall pain, costosternal syndrome or costosternal chondrodynia.  According to the examiner, "[c]ostochondritis usually has no apparent cause."  Thus, costochondritis was less likely as not the result of VA medical treatment and less likely as not due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA providers or was due to an event not reasonably foreseeable.  

The Veteran's primary argument is apparently based upon his allegation that VA did not treat him in accordance with the prevailing standard of care, and therefore was at fault/negligent in the medical treatment of the rib dysfunction, that ultimately resulted in a costochondritis disorder.  In effect, the question is whether the VA medical treatment was the appropriate standard of care. 

Regarding causation, the Board recognizes that the Veteran believes that treatment provided by VA resulted in his current costochondritis disorder.  However, a layperson is generally not capable of opining on matters requiring medical knowledge, such as the diagnosis of the disability produced by the symptoms or the underlying cause of the symptoms.  See, e.g., Washington v. Nicholson; Jandreau, supra. 

In the March 2017 VA opinion, the VA clinician reviewed all of the Veteran's medical records and performed a clinical examination, and opined costochondritis usually had no apparent cause.  The examiner's opinion is entirely consistent with that of the September 2016 VA examiner who commented that a review of medical literature indicated that costochondritis usually had no apparent cause and most often occurred in people over the age of 40.  

The Board finds that, given that both examiners reported that costochondritis usually had no apparent cause, costochondritis could not be brought about specifically due to negligent or careless VA medical treatment.

The Board does, in fact, adopt the 2017 VA examiner's opinion on which it bases its determination that benefits pursuant to 38 U.S.C.A. § 1151 for costochondritis is not warranted.  Wray v. Brown, 7 Vet. App. at 493.  

As discussed above, the Veteran maintains that his current costochondritis problem was caused by VA treatment.  The Board recognizes his sincere belief that his current costochondritis is related in some way to his experience during treatment at the VAMC.  Nevertheless, in this case, the Veteran has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between his current costochondritis problem and VA medical treatment.  See Washington v. Nicholson; Jandreau, supra. 

In summary, compensation is not warranted for costochondritis claimed by the Veteran as due to VA medical treatment, because the weight of the probative medical and lay evidence preponderates against a grant of these benefits under 38 U.S.C.A. § 1151.  In reaching this conclusion, the Board has considered the applicability of its reasonable-doubt/benefit-of-the-doubt doctrine.  However, the competent medical evidence of record does not place the Veteran's claim in relative equipoise.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Diabetes Mellitus

The entire medical record is devoid of a diagnosis of diabetes.  

An October 16, 2000 VA laboratory report shows a serum glucose level of 115 that was considered high (6/22/07 VBMS Medical Treatment Record Government Facility (2nd set), page 9).  It was drawn at 1626 hours.

An October 26, 2001 VA laboratory report shows a serum glucose level of 152 (6/22/07 VBMS Medical Treatment Record Government Facility (2nd set), page 6).  But, as noted by the December 2007 VA examiner, it was drawn at 1337 hours and, more likely than not, a non-fasting specimen, making it an unremarkable value.  Nevertheless, a November 16, 2001 telephone note in the VA medical records indicates that the VAMC was unable to reach the Veteran by telephone, and mailed him a letter explaining that his liver test was abnormal and his blood sugar was elevated (6/22/07 VBMS Medical Treatment Record Government Facility (2nd set), page 68).  He was advised to refrain from drinking and adhere to an 1800 calorie American Diabetes Association diet.  

On January 14, 2002, the Veteran's wife advised the VAMC that the Veteran was currently incarcerated and she would pick up his medications (6/22/07 VBMS Medical Treatment Record Government Facility (2nd set), page 67).  She was advised that VA policy stipulated that medications could not be issued to incarcerated veterans and he should receive his care through the jail.

Lab data at the VAMC up through September 24, 2004 was negative for any evidence of diabetes, according to the December 2007 VA examiner (12/27/07 VA Examination, page 2).  The examiner noted that there was no evidence of proteinuria or any evidence of renal failure, and VA medical records show a perfectly normal creatinine level of 0.9 on September 24, 2004 (see 6/22/07 VBMS Medical Treatment Record Government Facility (2nd set), page 6).

The Veteran asserts that he suffered diabetes as a result of treatment administered by VA.  The question on appeal, therefore, is whether the medical care provided by VA caused some additional disability due to VA fault or an event not reasonably foreseeable. 

Upon review of the medical evidence of record, it is the Board's conclusion that the Veteran has not presented competent medical evidence to support his claim for benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, that a diabetes resulted from treatment at a VA medical facility.  In order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question due to carelessness, negligence, lack of proper skill, error in judgment or an unforeseen event.  This, at bottom, is a medical determination, and the competent medical evidence of record fails to show any current diagnosis of diabetes, let alone any additional disability caused by VA medical treatment.  See Degmetich v. Brown, 104 F. 3d 1328.

Significantly, the VA clinician who reviewed the Veteran's medical records and examined him in March 2017 concluded that the Veteran did not meet the diagnostic criteria for diabetes.

The opinion provided by the VA examiner in March 2017 was based upon full review of the Veteran's medical history and findings and a clinical examination. Based upon a review of the aforementioned information, the examiner reviewed the criteria for a diagnosis of diabetes mellitus and noted than an individual with casual plasma glucose level of .200 mg/dL, but without symptoms, should have his or her fasting blood glucose measured.  According to the examiner, per review of his VA laboratory test results, the Veteran did not meet the VA diagnostic criteria for diabetes.

Given the absence of a current diagnosis of diabetes, the Veteran's primary argument, apparently based upon his allegation that VA did not treat him in accordance with the prevailing standard of care, and therefore was at fault/negligent in the medical treatment, that ultimately resulted in a diabetes disorder, fails. 

As noted, a layperson is generally not capable of opining on matters requiring medical knowledge, such as the diagnosis of the disability produced by the symptoms or the underlying cause of the symptoms.  See, e.g., Washington v. Nicholson; Jandreau, supra. 

In the March 2017 VA opinion, the VA clinician reviewed all of the Veteran's medical records and performed a clinical examination, and opined that the Veteran did not meet VA diagnostic criteria for diabetes.  This is entirely consistent with the finding rendered by the December 2007 VA examiner.

The Board does, in fact, adopt the 2017 VA examiner's opinion on which it bases its determination that benefits pursuant to 38 U.S.C.A. § 1151 for diabetes are not warranted.  Wray v. Brown, 7 Vet. App. at 493.  

The Board recognizes the Veteran's sincere belief that he has diabetes that is related in some way to his experience during treatment at the VAMC.  Nevertheless, in this case, the Veteran has not been shown to have the professional expertise necessary to either diagnose such disability or to provide meaningful evidence regarding the causal relationship between his claimed diabetes and VA medical treatment.  See Washington v. Nicholson; Jandreau, supra. 

In summary, compensation is not warranted for diabetes claimed by the Veteran as due to VA medical treatment, because the weight of the probative medical and lay evidence preponderates against a grant of these benefits under 38 U.S.C.A. § 1151.  Indeed, as explained above, the record does not establish a diagnosis of diabetes.  In reaching this conclusion, the Board has considered the applicability of its reasonable-doubt/benefit-of-the-doubt doctrine.  However, the competent medical evidence of record does not place the Veteran's claim in relative equipoise.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for prostate cancer, costochondritis, and diabetes, claimed to have resulted from treatment at a VA medical facility, is denied.


REMAND

The Veteran also seeks compensation pursuant to 38 U.S.C.A. § 1151 for kidney stones with hypertension and stage 2 chronic kidney disease and an electrolyte disorder; GERD and hiatal hernia; chronic sinusitis with neoplastic mass; and degenerative disc disease, as due to VA medical treatment.

The March 2017 VA opinion with respect to these disorders is essentially nonresponsive and the Board cannot rely on the opinion.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 (an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The September 2016 VA opinion explained the parthogenesis of GERD, and stated that the Veteran was "treated appropriately according to best practice guidelines" (9/20/16 VBMS C&P Exam, page 4).  The examiner did not explain why or how the Veteran was appropriately treated.  The examiner noted that obesity was a risk factor for the development of GERD and hiatal hernia and, at the time of diagnosis, Veteran weighed 241 pounds with a body mass index (BMI) of 30.2 that was classified as obese, but provided no further explanation for his conclusions.  Whether obese or not, the question for consideration is whether any additional disability resulted from VA treatment or care, and if so, whether there was any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault by VA.  An addendum opinion is needed.
  
Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to a VA physician to provide an etiology opinion.  An opinion provided by a medical professional other than a physician is not acceptable.  The entire claims folder with a copy of this remand must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed. 

The VA physician should provide an opinion as to whether there is a 50 percent probability or greater that additional disability was actually caused by VA hospitalization or medical or surgical treatment (or lack thereof) as to the claims regarding kidney stones with hypertension and stage 2 chronic kidney disease and an electrolyte disorder; GERD and hiatal hernia; chronic sinusitis with neoplastic mass; and degenerative disc disease.

If so, was it proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or was it proximately caused by an event not reasonably foreseeable? 

Reasons should be provided for all opinions rendered.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  Any opinion should be reconciled with the VA medical records of treatment and the testimony by the Veteran.  

2.  Readjudicate the Veteran's claim.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


